 SCHAETZEL TRUCKING, INC.Schaetzel Trucking, Inc. and Milton Schave, Peti-tioner and General Teamsters, Warehouse &Dairy Employees Union, Local 126. Case 30-RD-513June 30, 1980DECISION AND DIRECTION OFELECTIONUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer StevenSchultz on May 24, 1979. Following the hearing,and pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended, the Regional Director forRegion 30 transferred this case to the NationalLabor Relations Board for decision. Thereafter, theEmployer, the Petitioner, and the Union filedbriefs, and the Union filed a reply brief.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.The Board has considered the entire recordherein, including the briefs of the parties, andmakes the following findings:1. The Employer is a Wisconsin corporation en-gaged in providing trucking services at Fond duLac, Wisconsin. During the fiscal year precedingthe date of the hearing, a representative period, theEmployer furnished trucking services to customersoutside the State of Wisconsin valued in excess of$50,000. The parties stipulated, and we find, thatthe Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. Ac-cordingly, we find that it will effectuate the poli-cies of the Act to assert jurisdiction herein.2. The parties stipulated, and we find, that Gen-eral Teamsters, Warehouse & Dairy EmployeesUnion, Local 126, is, and at all material times hasbeen, a labor organization within the meaning ofSection 2(5) of the Act.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4. The Petitioner seeks a decertification electionamong the Employer's drivers. The Union con-tends that the petitioned-for unit is inappropriateand that any appropriate unit must include all driv-ers covered by the National Master Freight Agree-ment (NMFA), or, alternatively, all drivers cov-ered by the Central States Area Iron and Steel andSpecial Commodity Rider (CSIS). The Union fur-ther contends that the Employer has been part of amultiemployer, multilocal bargaining unit since250 NLRB No. 441970. The Employer's position is that (1) it hasnever been part of a multiemployer bargaining unit;(2) assuming, arguendo, that it was once a memberof a multiemployer unit, it effectively withdrewfrom that unit; and (3) assuming, arguendo, that itwas once a member of the multiemployer unit andassuming it did not make a timely withdrawal, theUnion nevertheless consented to and acquiesced inits untimely withdrawal from the unit by bargain-ing on a single-employer basis with employers deal-ing with dairy products in the State of Wisconsin.The Union has represented the Employer's driv-ers at least since April 1, 1970,' when the Employ-er and the Union signed an NMFA with a term ef-fective from April 1, 1970, through June 30, 1973.Article 2, section 4, of that agreement, entitled"Single Bargaining Unit," read as follows:The employees, unions, employers and associ-ations covered under this Master Agreementand the various Supplements thereto shall con-stitute one bargaining unit. It is understoodthat the printing of this Master Agreement andthe aforesaid Supplements in separate Agree-ments is for cnvenience only and is not intend-ed to create separate bargaining units.This National Master Agreement applies tocity and road operations, and other classifica-tions of employment authorized by the signa-tory employers to be represented by TruckingEmployers, Inc. and by other employers andAssociations participating in national collectivebargaining. The common problems and inter-ests, with respect to basic terms and conditionsof employment, have resulted in the creationof the National Master Freight Agreement andthe respective Supplement Agreements. Ac-cordingly, the Associations and employers,parties to this Agreement, acknowledge thatthey constitute a single National multi-employ-er collective bargaining unit, composed of theassociation named hereinafter and those em-ployers authorizing such associations to repre-sent them for the purpose of collective bar-gaining, and solely to the extent of such au-thorization, and such other individual employ-ers which have, or may, becomes [sic] partiesto this Agreement.Article 31 of that agreement, entitled "Multi-Em-ployer, Multi-Union Unit," further provided as fol-lows:The parties agree to become a part of themulti-employer, multi-union bargaining unit es-i The record does not disclose whether there ".ere earlier agreementsbetween the Employer and the Union321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtablished by this National Master Agreement,and to be bound by the interpretation and en-forcement of this National Master Agreementand Supplements thereto.The parties further agree to participate in jointnegotiations of any modification or renewal ofthis National Master Agreement and Supple-ments thereto and to remain a part of themulti-employer, multi-union bargaining unit setforth in such renewed Agreement and Supple-ments.In April 1976, in settlement of a strike, the Em-ployer agreed to join an association of employersdealing with dairy products in the State of Wiscon-sin and to be bound by the terms of the associ-ation's agreement with the Union. Thereafter, pur-suant to such agreement, the Employer joined theWisconsin Milk Transport Council (WMTC), andthe WMTC and the Union reached agreement on adocument entitled "Wisconsin SupplementalAgreement" (WSA), effective April I, 1976,through March 31, 1979. The WSA expresslyadopted the terms of the 1976-79 NMFA andCSIS, except as modified by the WSA. The 1976-79 NMFA contained language in article 2, section4, and in article 31 virtually identical to that in the1970-73 NMFA quoted above.By letter dated December 1, 1978, the Union in-formed signatory employers and employer associ-ations to the then-current NMFA that negotiationsfor a successor NMFA would begin with a Decem-ber 14, 1978, meeting. The Union and representa-tive of employers and employer associations metfor collective bargaining on December 14, 1978,and January 23, 1979. At the hearing herein, theEmployer denied that it had received the Decem-ber 1, 1978, letter or attended the collective-bar-gaining sessions, and there is no evidence that rep-resentatives of the WMTC received the letter orattended the negotiations.By letter dated January 23, 1979,2 the Employerinformed the Union that it was withdrawing from"any and all multiemployer units, groups and/orassociations, to which it may belong or be a partof, including, but not limited to," the WMTC, andwithdrawing any bargaining authority from suchorganizations. The letter also expressed the Em-ployer's willingness to bargain with the Union onan individual basis. Another letter of the same dateinformed the WMTC that the Employer was termi-nating and revoking its membership in the WMTC.It appears that at or about the same time all of theWMTC's members took the same action.Except as otherwise indicated, all dates hereafter are il 1979.By letter dated February 2, the Union's NationalFreight Industry Negotiating Committee acknowl-edged receipt of the Employer's January 23 letter,but specifically disavowed any inference that it wasthereby waiving its position that the Employer re-mained part of the national multiemployer bargain-ing unit. On February 12, the Negotiating Commit-tee also disavowed any intention of requiring theEmployer to become part of a multiemployer unitif the Employer was not a part of such a unit or ifthe Employer had made a timely withdrawal fromsuch a unit, but informed the Employer that a sub-committee would meet with the Employer on Feb-ruary 22 for negotiations. However, because Febru-ary 22 was not convenient for the Employer'scounsel, no meeting was held on that date. In anexchange of letters which followed, the Employer'scounsel repeatedly informed the Union that he rep-resented all past members of WMTC; that all theformer members of WMTC were now members ofthe Wisconsin Milk Transport Association(WMTA); that WMTA was authorized to negoti-ate for the Employer and all other WMTA mem-bers on an individual basis; and that, for purposesof convenience, WMTA would meet with theUnion for negotiations on behalf of each individualmember at the same place and time. At the meet-ings held between WMTA and the Union on May11 and 23, WMTA supplied separate and differentwritten proposals from each employer/member.In the meantime, on March 9, Mueller, chairmanof the Union's Special Commodity Committee ofWisconsin Joint Council No. 39, wrote to the Em-ployer and advised that the Teamsters NationalFreight Industry Negotiating Committee,...[has] been meeting with your representa-tives since December 14th on the terms andprovisions of a new contract. Accordingly,your letter purporting to withdraw from themulti-employer association is untimely andcannot be recognized by us for that reason.In response, WMTA's counsel wrote to Mueller onMarch 20, explaining that each member of thenewly formed WMTC had not,at any time, designated any entity, other thanthe [WMTC], as its collective bargaining rep-resentative.Each company's letter ...was ...noticethat any claimed, authorization, membership orauthority is withdrawn.Thereafter, Mueller agreed to be present at thescheduled May 11 bargaining session with WMTA.The Union contends that by signing the NMFAand documents adopting the NMFA, including the322 SCHAETZEL 1RUCKING, INClanguage of article 2, section 4, and article 31 pre-viously quoted, the Employer became part of thenational multiemployer bargaining unit. The Unionfurther contends that since negotiations for a suc-cessor NMFA began on December 14, 1978, theEmployer's attempted withdrawal on January 23,1979, was untimely. Finally, the Union contendsthat, in meeting with the Employer after the at-tempted withdrawal, the Union acted only to nego-tiate a local supplement to the NMFA as it hadwith the WMTC in previous years.Alternatively, the Union contends that the Em-ployer has become part of the smaller multiem-ployer bargaining unit covered by the CSIS. Noevidence was presented concerning whether nego-tiations for a new CSIS had commenced at thetime the Employer sought to withdraw its authori-zation to bargain from the the WMTC. In anyevent, for the reasons set forth below, we find thatthe Employer did not indicate an unequivocalintent to be bound by multiemployer bargainingand, therefore, was not part of the national or theCSIS multiemployer unit.We note that, although the Employer signed theNMFA in 1970, it did not become a member ofany employer group whose representatives wereinvolved in the negotiation of that agreement or ofsuccessor agreements. It is well established that, initself, "adoption of an area contract ...is insuffi-cient to make an employer part of a multiemployerunit."3This is so even when the contract containsa "one unit" clause similar to the one involvedhere.4Thus, absent a showing that the Employerparticipated in subsequent NMFA negotiations orauthorized a participant to negotiate in its behalfconcerning the NMFA, it was not barred from in-sisting on individual bargaining unless in someother manner it indicated an unequivocal intentionto pursue a group course of action with regard tolabor relations.The record, as noted above, discloses that theEmployer did not participate in national or region-al bargaining with the Union. Although the Em-ployer joined the WMTC in 1976, that associationmerely negotiated modifications to the already-ne-gotiated 1976 NMFA and CSIS, modifications ap-plicable solely to WMTC's Wisconsin constituency.We note that, consistent with the WMTC's lack ofparticipation in the national and regional negotia-:' Earl Gordon, d/b/a Gordon Electric Company., 123 NLRB 862. 863(1959) See als) Pacific ,ertal Company. Ltd. 91 NLRB 696 (1950)4 See. eg. Ruan Transport Corporation. 234 NLRB 241 (197l), Inwhich the Board held that "such a hare co.'enant [agreeingl to he apart of a multlemployer bargaining group does not itself suffice lo clearlNdemonstrate authorily to represent it in future negoliations" Instead, the Board held that it "would require some conlducton the part of the emplo'er swhich indicates that it actually pursued agroup course of action with regard to lahibr relations " Id at 242tions leading to the NMFA and CSIS, WMTC isnot listed as a party to the NMFA or CSIS in theprinted copies of those agreements. Thus, it is evi-dent that neither the Employer nor its only author-ized bargaining representative engaged in nationalor regional negotiations. Rather, the Employer,through the WMTC, merely adopted, with modifi-cations, the results of those negotiations.Furthermore, we find that the Employer's ac-tions clearly indicate an unequivocal intention notto become part of any multiemployer unit. Thus,the Employer gave notice of its intention to pursuea separate course of bargaining on January 23, wellin advance of the March 31 expiration date of theNMFA and CSIS.5Additionally, the Employer'ssubsequent actions were consistent with its ex-pressed intention to bargain individually. In thesecircumstances, we conclude that the Employer in-dicated a clear and unequivocal intention not to bepart of the NMFA or CSIS multiemployer bargain-ing unit.6Further, inasmuch as it is undisputed thatno negotiations had begun for a successor to theWSA at the time the Employer withdrew from theWMTC, we find that, whether or not the Employ-er was a part of a state multiemployer unit com-prised of the members of the WMTC, the Employ-er timely withdrew from the WMTC unit.7In view of our conclusion that the Employerwas not part of the NMFA or CSIS multiemployerbargaining units, we find it unnecessary to considerwhether, if the Employer had been part of such ab Cf Phoenir .4ir Cntdirinriilg. In. 211 NI RB 141 (1977, 1 where theemployer failed to gise notice r ii,, Ititention to hargain ildis iduallswithin the deadline set hby a memorandum of agreement w hich hound theemployer to succeeding collectise-h;argaining agreemenlls the ablhenceof timely notice In contrast, here the tImploler ga'e nlitice of it, Ineln-tion to bargain separately within the time sel bh the NMI:A fir nlllTfic:l-tion of an intention to modify or terminate the contract See also Ih.Kroger Co. 148 NL RB 569 (1964). where the employer bh, inter ulta, par-ticipating in multiemployer negotialing sessions. friling to disaoiss theauthority of the multiemploner group to bargain on its behalf. and statilngits willingness to adopt the multiemployer agreement with limited mondifi-cations "indicated from the outset an intention to he hound in cillecllsebargaining by group rather than hb individual action Id at 5736 We find inapposite Brotherhood of Tcamstier and .4urn Iruck DnrlverLocal .%¢. 70, etc (Granny Goose /Foodxd 195 Nl.RB 454 19'72), andBrotherhood of Teamsrters & 4uro Truck DriwIrs Lca/ .o 7'(. rtc- (Califlrnia Trucking .ssociation. Inc.). 194 NLRB 674 19711. cited hb the niolnIn those cases, unlike here, a local unioln which had itself agreed to hehbound h' multilocal. multiemployer hargaining attempted to fitrce certainemployers who historically had signed the national agreement into sepa-rate bargaining or hargaining in a different multiemploer group rhi alttempt occurred after suhstantial agreement had heen reached oll the na-tional agreement The emploers insolsed had not indicaled ai desire todiscontinue multiemployer bargaining hut, Instead, ;ppalrentls were coln-tent to remain within the multiemployer unit In tIh sc ctlrilTll altce theBoard held that the local union could llt wtilhdraiw or foirce crnploser,tl wuithdraw fiom the established unit during incgltiatltis Ihois casesdid notl ddress the quesltol Of when aIn cniploecr mini he held th behhound hb multiemployer hbargaining in cI rcumst3ances s herT it had ini-cated lan intiention notl t he so hiluildIn anll eent. the Ulnirtn diles iitno ionitend that he I mploser xsaspart of a statewside unit ciompilsed of memhber sr firlllter nienthers of theWiscolnsin Milk rranispor Co uiil DECISIONS OF NATIONAL LABOR RELATIONS BOARDmultiemployer unit, its withdrawal would havebeen timely or whether, if found to be untimely,the Union consented to it.We therefore find that the following employeesof the Employer constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:8All drivers employed by the Employer at 520Sullivan Drive, Fond du Lac, Wisconsin, ex-cluding dispatchers, dock terminal employees,office clerical employees, guards and supervi-sors as defined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]MEMBER JENKINS, dissenting:I disagree with my colleagues' finding that theEmployer was not part of any multiemployer bar-' The unit description appears as amended at the hearing No party hastonietnded that, should the Board find appropriate a unit limited to theEmployer's employees, the unit sought is otherwise inappropriate.gaining unit. The evidence shows that the Employ-er and the Union signed an NMFA effective from1970-73 which included single bargaining unit lan-guage in article 2, section 4, and article 31. Thissame language appears in the 1976-79 WisconsinSupplemental Agreement (WSA) which expresslyadopts the terms of the NMFA except as modifiedby the WSA. The WSA did not modify the bar-gaining unit language. The WSA was negotiatedby the Wisconsin Milk Transport Council(WMTC). The Employer was a member of theWMTC and agreed to be bound by its agreementwith the Union. I find, therefore, that the Employ-er had aligned itself with group rather than individ-ual action and was part of the NMFA bargainingunit. See my dissenting opinion in Ruan TransportCorporation, 234 NLRB 241 at 244 (1978). Inas-much as the Employer has failed to give timelynotice of withdrawal from the NMFA bargainingunit, I would dismiss the instant petition.324